Central Jersey Bancorp Press Release Central Jersey Bancorp Reports Net Income for First Quarter of 2009 OAKHURST, NEW JERSEY, April 30, 2009 (NASDAQ Global Market: CJBK): Central Jersey Bancorp, the parent company of Central Jersey Bank, N.A., reported net income and net income available to common shareholders of $310,000 and $125,000, respectively, for the three months ended March 31, 2009, as compared to $581,000 for both for the same period in 2008.The net income available to common shareholders figure takes into account $141,000 in preferred stock dividends paid to the U.S. Treasury as part of the Capital Purchase Program during the three months ended March 31, 2009.Basic and diluted earnings per share for the three months ended March 31, 2009 were $0.01, as compared to basic and diluted earnings per share of $0.06 for the same period in 2008. The decrease in net income is primarily attributable to $3.1 million in provision for loan losses recorded during the three months ended March 31, 2009, resulting from credit deterioration due to general economic conditions.This charge was partly mitigated by $1.8 million in gains realized from the sale of investment securities during the period.Per share earnings have been adjusted in all periods to reflect the 5% stock dividend paid on July 1, 2008. James S.
